DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nacelle anterior part comprising of a front frame and a mounting element as specified in claims 1 and 11 in addition to the “front frame comprises at least two radial parts” in claims 8 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mounting element in claims 1 and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
5.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: assembly means in claims 1 and 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-2, 5-6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vauchel et al. (US 2011/0131945 A1), hereinafter “Vauchel”.
8.	Regarding Claim 1, Vauchel discloses an anterior part of a nacelle of a propulsion assembly of an aircraft (para. [0004]; an anterior part of a nacelle as seen in FIGS. 1-7), said anterior part having a front end allowing air to enter and a rear end intended to be connected to a remainder of the nacelle (para. [0064]; a front end for allowing air F into the nacelle as seen in FIG. 3, and by definition the nacelle having a rear end at the rear of the nacelle), said anterior part comprising: 
an air intake lip (para. [0006]; air intake lip 5 as seen in FIG. 1) disposed at said front end and comprising a leading edge and an outer part and an inner part that are delimited by said leading edge (a leading edge, outer part and inner part delimited by the leading edge as seen in FIG. 1), 
an outer panel (3) that extends the outer part of the air intake lip (5), said outer panel and said outer part of the air intake lip together forming an outer wall of the anterior part (an outer wall formed by outer panel 3 and the outer part of the intake lip 5 as seen in FIG. 1), an inner structure (19) extending (FIG. 1) the inner part of the air intake lip (5), said outer wall having an aerodynamic outer surface (an aerodynamic surface of the outer wall as seen in FIG. 1), an inner surface and a mounting element extending from said inner surface (mounting element 15 extending from an inner surface as seen in FIG. 1), said mounting element formed as a bracket or a fastening tab (mounting element 15 formed as a bracket as well as a fastening tab as seen in FIG. 1),
a front frame (9) disposed behind the air intake lip (5) and connecting (FIG. 1) said outer wall to said air intake lip (5) or to said inner structure (19), said front frame comprising a first peripheral edge (a first peripheral edge such as a portion of frame 9 in proximity to mounting element 15 as seen in FIG. 1) connected (FIG. 1) to said outer wall, and a second peripheral edge (a second peripheral edge such a portion of frame 9 in proximity to another mounting element 11 as seen in FIG. 1) connected (FIG. 1) to at least one of said inner structure (19) or the inner part of the air intake lip (5), 
wherein said front frame (9) and said mounting element (15) are connected to one another by assembly means located in an inner zone of said anterior part such that said assembly means are spaced from said inner surface (para. [0007]; front frame and mounting element 15 connected via assembly means such as rivets in an inner zone of the anterior part such that mounting element 15 and assembly means are spaced from the interior surface as seen in FIG. 1), and
wherein said aerodynamic outer surface is continuous such that said outer surface is not disrupted by fastenings or an interface between said out panel and said outer part of the intake lip (para. [0008]; mounting element 15 and assembly means arranged and situated such that the aerodynamic outer surface is continuous and not disrupted by any fastenings including the assembly means or an interface between said outer panel 3 and the outer part of intake lip 5 considering that the aerodynamic outer surface is a continuous surface as seen in FIG. 1).
9.	Regarding Claim 2, Vauchel discloses the nacelle anterior part according to claim 1, in which said outer wall comprises the mounting element (15) extending inside the anterior part (FIG. 1) and projecting from an inner surface of the anterior part (mounting element 15 projecting from an inner surface and towards frame 9 as seen in FIG. 1), said first peripheral edge of the front frame being connected to said mounting element by said assembly means (para. [0007]; first peripheral edge of front frame 9 connected to said mounting element 15 via assembly means such as rivets as seen in FIG. 1).
10.	Regarding Claim 5, Vauchel discloses the nacelle anterior part according to claim 1, in which the assembly means are added fasting elements (paras. [0007]-[0008]; assembly means defined as fastening elements such as rivets).
11.	Regarding Claim 6, Vauchel discloses the nacelle anterior part according to claim 1, in which the assembly means are added fasting elements (paras. [0007]-[0008]; assembly means defined as fastening elements such as rivets).
12.	Regarding Claim 18, Vauchel discloses a nacelle of an aircraft propulsion unit, comprising an anterior part according to claim 1 (see the discussion above, regarding claim 1).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 3-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vauchel et al. (US 2011/0131945 A1), in view of Stewart, III (US 2012/026062 A1), hereinafter “Stewart”.
15.	Regarding Claim 3, Vauchel discloses the nacelle anterior part according to claim 2, in which the mounting element is a piece added to said outer wall, and assembled to said outer wall by non-penetrating fastening means, for example adhesion (paras. [0007]-[0008]; mounting element 15 added and assembled to said outer wall by non-penetrating fastening means such adhesion as seen in FIG. 1).
	Vauchel is silent regarding non-penetrating fastenings such as welding or soldering. 
	Stewart discloses an anterior part of a nacelle (Abstract and FIGS. 2-4) comprising a mounting element (405) is a pieced added to said outer wall (305), and assembled to said outer wall by non-penetrating fastening means, for example by welding (para. [0033]; mounting element 405 attached to outer wall 305 by non-penetrating fastening means such as welding without the need of mechanical fasteners).
	it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vauchel as taught by Stewart such that the mounting element is assembled to said outer wall by non-penetrating fastening means. In doing so, a nacelle benefits from utilizing means that does not adversely affect the aerodynamic properties of the nacelle such as disrupting the laminar flow of the exterior of the nacelle, minimizing drag, and reducing the number of parts that can possibly serve as FOD and adversely affect the performance of the nacelle as well as the safety of the aircraft. 
16.	Regarding Claim 4, Vauchel discloses the anterior part according to claim 2.
	Vauchel is silent regarding the mounting element is formed in one piece with the air intake lip or the outer panel, or the air intake lip and the outer pane.
	Stewart discloses an anterior part of a nacelle (Abstract and FIGS. 2-4) comprising of a mounting element being formed in one piece with the outer panel (para. 0033]; mounting element being coupled to outer panel via welding which allows the mounting element and the outer panel forming as one piece). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vauchel to use the arrangement Stewart, as a known arrangement of a mounting element and outer panel formed of one piece for the purpose of optimizing the structural characteristics of an anterior part of a nacelle as well as reducing the part counts and assembly complexity, including weight reduction benefits to the nacelle. 
17.	Regarding Claim 10, Vauchel discloses an anterior part of a nacelle of a propulsion assembly of an aircraft (para. [0004]; an anterior part of a nacelle as seen in FIGS. 1-7), said anterior part having a front end allowing air to enter and a rear end intended to be connected to a remainder of the nacelle (para. [0064]; a front end for allowing air F into the nacelle as seen in FIG. 3, and by definition the nacelle having a rear end at the rear of the nacelle), said anterior part comprising: 
an air intake lip (para. [0006]; air intake lip 5 as seen in FIG. 1) disposed at said front end and comprising a leading edge and an outer part and an inner part that are delimited by said leading edge (a leading edge, outer part and inner part delimited by the leading edge as seen in FIG. 1), 
an outer panel (3) that extends the outer part of the air intake lip (5), said outer panel and said outer part of the air intake lip together forming an outer wall of the anterior part (an outer wall formed by outer panel 3 and the outer part of the intake lip 5 as seen in FIG. 1), an inner structure (19) extending (FIG. 1) the inner part of the air intake lip (5), said outer wall having an aerodynamic outer surface (an aerodynamic surface of the outer wall as seen in FIG. 1), an inner surface and a mounting element extending from said inner surface (mounting element 15 extending from an inner surface as seen in FIG. 1), 
a front frame (9) disposed behind the air intake lip (5) and connecting (FIG. 1) said outer wall to said air intake lip (5) or to said inner structure (19), said front frame comprising a first peripheral edge (a first peripheral edge such as a portion of frame 9 in proximity to mounting element 15 as seen in FIG. 1) connected (FIG. 1) to said outer wall, and a second peripheral edge (a second peripheral edge such a portion of frame 9 in proximity to another mounting element 11 as seen in FIG. 1) connected (FIG. 1) to at least one of said inner structure (19) or the inner part of the air intake lip (5), 
wherein said mounting element (15) is formed in one piece (FIG. 1), said front frame (9) and said mounting element (15) of said outer wall of the anterior part being connected to one another by assembly means located in an inner zone of said anterior part such that said assembly means are spaced from said inner surface (para. [0007]; front frame and mounting element 15 connected via assembly means such as rivets in an inner zone of the anterior part such that mounting element 15 and assembly means are spaced from the interior surface as seen in FIG. 1), and
wherein said aerodynamic outer surface is continuous such that said outer surface is not disrupted by fastenings or an interface between said out panel and said outer part of the intake lip (para. [0008]; mounting element 15 and assembly means arranged and situated such that the aerodynamic outer surface is continuous and not disrupted by any fastenings including the assembly means or an interface between said outer panel 3 and the outer part of intake lip 5 considering that the aerodynamic outer surface is a continuous surface as seen in FIG. 1).
Vauchel is silent regarding the mounting element before formed in one piece with the intake lip, outer panel or the intake lip and the outer panel. 
Stewart discloses an anterior part of a nacelle (Abstract and FIGS. 2-4) comprising of a mounting element being formed in one piece with the outer panel (para. 0033]; mounting element being coupled to outer panel via welding which allows the mounting element and the outer panel forming as one piece). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vauchel to use the arrangement Stewart, as a known arrangement of a mounting element and outer panel formed of one piece for the purpose of optimizing the structural characteristics of an anterior part of a nacelle as well as reducing the part counts and assembly complexity, including weight reduction benefits to the nacelle. 
18.	Regarding Claim 11, Vauchel discloses (see Vauchel) the nacelle anterior part according to claim 1, in which said outer wall comprises the mounting element (15) extends inside the anterior part (FIG. 1) and projects from an inner surface of the anterior part (mounting element 15 projecting from an inner surface and towards frame 9 as seen in FIG. 1), said first peripheral edge of the front frame being connected to said mounting element by said assembly means (para. [0007]; first peripheral edge of front frame 9 connected to said mounting element 15 via assembly means such as rivets as seen in FIG. 1).
19.	Regarding Claim 12, Vauchel discloses (see Vauchel) the nacelle anterior part according to claim 10, in which the mounting element is a bracket or a fastening tab (mounting element 15 formed as a bracket as well as a fastening tab as seen in FIG. 1).
20.	Regarding Claim 13, Vauchel discloses (see Vauchel) the nacelle anterior part according to claim 10, in which the assembly means are added fasting elements (paras. [0007]-[0008]; assembly means defined as fastening elements such as rivets).
21.	Regarding Claim 14, Vauchel discloses (see Vauchel) the nacelle anterior part according to claim 10, in which the assembly means are added fasting elements (paras. [0007]-[0008]; assembly means defined as fastening elements such as rivets).

22.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vauchel et al. (US 2011/0131945 A1), in view of Alstad et al. (US 10221765 B2), hereinafter “Alstad”.
23.	Regarding Claim 8, Vauchel discloses the nacelle anterior part according to claim 1.
	Vauchel is silent regarding radial parts.
	Alstad discloses an anterior part of a nacelle (Alstad Abstract and FIG. 3) wherein the front frame comprises at least two radial parts, said radial parts being joined to another by removable fastening elements (see annotated FIG. 3 below for two radial parts of a front frame being joined to another by removable fastening elements).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vauchel to use the arrangement of Alstad, as a known arrangement of a front frame with removably joined radial parts for the purpose of providing modularity and the ability to easily and quickly remove portions of an anterior nacelle that require replacement, repair or inspection. 
[AltContent: arrow][AltContent: textbox (First Radial Part)][AltContent: textbox (Second Radial Part)][AltContent: arrow]
    PNG
    media_image1.png
    309
    533
    media_image1.png
    Greyscale

FIG. 3 

24.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vauchel et al. (US 2011/0131945 A1), in view of Amorosi et al. (US 9896190 B1), hereinafter “Amorosi”, in view of Schlipf et al. (US 9102394 B2), hereinafter “Schlipf”.
25.	Regarding Claim 9, Vauchel discloses the nacelle anterior part according to claim 1.
	Vauchel is silent regarding the outer panel having a Y shape and the lip and the outer panel being assembled by nesting. 
	Amorosi discloses an aerodynamic leading edge region of an aircraft component (Amorosi Abstract and FIG. 4) wherein a mounting element is connecting tab formed in the outer panel having a Y shape (mounting element 4 of front frame 12 is a connecting tab formed in the outer panel 2a and having a Y shape as seen in FIG. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vauchel to use the arrangement of Amorosi, as a known arrangement of a mounting elements formed in an outer panel having a Y shape for the purpose of optimizing the structural properties of an anterior part of a nacelle as well as reducing the design complexity and the overall number of parts for the nacelle. 
	Modified Vauchel is silent regarding nesting.
	Schlipf discloses an aerodynamic leading edge region of an aircraft component (Schlipf Abstract and FIG. 1) wherein the lip and the outer panel is assembled by nesting (lip 22 and outer panel 8 assembled via nesting as seen in FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vauchel to use the arrangement of Schlipf, as a known arrangement of a nested intake lip and outer panel for the purpose of optimizing the aerodynamic performance of an exterior surface of an anterior part of a nacelle (c. 6, ln. 36-46).

26.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vauchel et al. (US 2011/0131945 A1) and Stewart, III (US 2012/026062 A1) as applied to claim 10 above, and further in view of Wittman et al. (US 2020/0031487 A1).
27.	Regarding Claim 15, modified Vauchel discloses the nacelle anterior part according to claim 10.
	Modified Vauchel is silent regarding a connection between first peripheral edge and the outer wall via welding, soldering or gluing.
	Wittman et al. discloses an anterior part of a nacelle (Wittman Abstract and FIG. 1) comprising a peripheral edge of a front frame is connected to the outer wall by welding (para. [0023]; peripheral edge 64 of front frame 60 connected to outer wall 56 via welding). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vauchel to use the arrangement of Wittman, as a known arrangement of a front frame peripheral edge welded to an outer wall for the purpose optimizing the structural characteristics of an anterior part of a nacelle as well as reducing the part counts and assembly complexity, including weight reduction benefits to the nacelle.



28.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vauchel et al. (US 2011/0131945 A1) and Stewart, III (US 2012/026062 A1) as applied to claim 10 above, and further in view of Alstad et al. (US 10221765 B2).
29.	Regarding Claim 16, modified Vauchel discloses the nacelle anterior part of claim 10.
Modified Vauchel is silent regarding radial parts.
	Alstad discloses an anterior part of a nacelle (Alstad Abstract and FIG. 3) wherein the front frame comprises at least two radial parts, said radial parts being joined to another by removable fastening elements (see annotated FIG. 3 above for two radial parts of a front frame being joined to another by removable fastening elements).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vauchel to use the arrangement of Alstad, as a known arrangement of a front frame with removably joined radial parts for the purpose of providing modularity and the ability to easily and quickly remove portions of an anterior nacelle that require replacement, repair or inspection. 

30.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vauchel et al. (US 2011/0131945 A1) and Stewart, III (US 2012/026062 A1) as applied to claim 10 above, and further in view of Amorosi et al. (US 9896190 B1), in view of Schlipf et al. (US 9102394 B2).
31.	Regarding Claim 17, modified Vauchel discloses the nacelle anterior part according to claim 10.
	Modified Vauchel is silent regarding the outer panel having a Y shape and the lip and the outer panel being assembled by nesting. 
	Amorosi discloses an aerodynamic leading edge region of an aircraft component (Amorosi Abstract and FIG. 4) wherein a mounting element is connecting tab formed in the outer panel having a Y shape (mounting element 4 of front frame 12 is a connecting tab formed in the outer panel 2a and having a Y shape as seen in FIG. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vauchel to use the arrangement of Amorosi, as a known arrangement of a mounting elements formed in an outer panel having a Y shape for the purpose of optimizing the structural properties of an anterior part of a nacelle as well as reducing the design complexity and the overall number of parts for the nacelle. 
	Modified Vauchel is silent regarding nesting.
	Schlipf discloses an aerodynamic leading edge region of an aircraft component (Schlipf Abstract and FIG. 1) wherein the lip and the outer panel is assembled by nesting (lip 22 and outer panel 8 assembled via nesting as seen in FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vauchel to use the arrangement of Schlipf, as a known arrangement of a nested intake lip and outer panel for the purpose of optimizing the aerodynamic performance of an exterior surface of an anterior part of a nacelle (c. 6, ln. 36-46).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to arguments pertaining to claims 8 and 16 on pp. 8-9 of the remarks, the applicant asserts that “a person having ordinary skill in the art would recognize that the present Specification and figures teach that radial parts 24 and 25 are [can be] utilized such a manner that the front frame is connected to the mounting element of the outer wall, because the specification teaches that radial parts 24 and 25 are to be used when the front frame 2 cannot be disassembled from the outer wall” along with citing paras. [0046] and [0080] of the specification for supporting the assertion an anterior nacelle comprises of both the front frame and the mounting element in addition to the front frame having the radial parts. However, this is not found to be persuasive. While it is understood that in the embodiment as illustrated and described in the specification, the anterior part of the nacelle comprises of a front frame consisting of coupled radial parts being connected by assembly means to an unidentified element protruding from the interior surface of the outer panel, the disclosure fails to mention an embodiment comprising of the front frame having radial parts as well as the mounting element. Similarly, the examiner finds the above reasons to apply to claim 16 which depends from claim 11. 
The examiner kindly requests that in response to the instant office action, for any amendments made the claims, the applicant should specify the exact embodiment using the figures in addition to paragraphs of the disclosure considering the number of contrasting embodiments disclosed in the application.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	
/Richard Green/Primary Examiner, Art Unit 3647